It is only when a building is used for the illegal purpose that it becomes a nuisance under the statute, and the court has jurisdiction only upon an information or petition in which the building complained of is sufficiently described. P. S, c. 205, s. 4; Laws 1899, c. 81, s. 1; State v. Saunders, 66 N.H. 39, 90; State v. Batcheller, 66 N.H. 145; State v. Currier, 66 N.H. 622. The building to which Piper and Gray moved after this proceeding was begun was not complained of or described in the petition, and the question whether they should be enjoined for maintaining nuisance therein is therefore not before the court.
Case discharged.
BLODGETT, C. J., did not sit: the others concurred. *Page 283